Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 40-51, 53, 55, 57-59 are pending in the current application.
2.	This application is a DIV of 15/503,210 02/10/2017 PAT 10888567, which is a 371 of PCT/IB2015/056129 08/12/2015 and claims priority to NEW ZEALAND 628688 08/13/2014.
Claim Rejections/Objections Withdrawn
3.	The rejections of canceled claims are withdrawn. The rejection of claim(s) 40-45, 47, 50, 55, 57 under 35 U.S.C. 102(a)(1) as being anticipated by Kuhnert US 2010/0234419 A1 is withdrawn in view of the amendments canceling the embodiment of R9 and R10 as a ring.  The rejection of claim(s) 40-45, 47, 50, 52, 54-55 under 35 U.S.C. 102(a)(1) as being anticipated by Conn US 8,916,854 is withdrawn in view of the amendments canceling the embodiment of R9 and R10 as a ring.  The rejections of claims 40-45, 47-52, and claim 51, 53 under 35 U.S.C. 103 as being unpatentable over Poreba 402290A1, as applied to claims 40-45, 47-52, 55 above further in view of Wakefield and as applied to claims 40-45, 47-52, 55 above  in view of Schönherr are withdrawn in view of the amendments removing diseases other than cancer. The rejection of claim 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
4.	The rejection of claim 55 and new claim 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the scope of enablement is maintained.  Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. According to the arguments on page 19 section  “ a score of “D” does not mean that a compound has no activity. As noted on page 70 of the specification as filed, D means that the compound exhibited activity with an IC50 of >100M. Accordingly, D does not describe an “inactive compound” but rather a compound with activity with an IC50 of >100M in the particular assay reported.”  Under any objective criteria an IC50 value of >100M is an inactive compound.  The applicants’ representative provides no support for the interpretation put forth in the response, however the examiner has obtained a number of publications discussing in vitro assays of both IDO1 and TDO.  
Pan “Design, synthesis and biological evaluation of novel naphthoquinone derivatives as IDO1 inhibitors” European Journal of Medicinal Chemistry 157 (2018) 423e436 discussing some IDO1 and TDO inhibitors makes the statement, “In addition, compounds T55-T60 which were almost inactive to IDO1 also showed no inhibition against TDO (IC50 > 100 M),” (page 427 column 1 ¶ 1).   Serra et al. European Journal of Medicinal Chemistry 82 (2014) 96e105, “Regarding the di-substitution, apart from compound 20 characterized by a 2,5-dichloro substitution which retains some IDO inhibition (IC50 = 18 M), the presence of a substituent in the 2- position of the aromatic ring again leads to inactive compounds (21-24, 29, 30).” (page 97 column 2 ¶ 4) Compounds 21-24, 29 and 30 have potency of >50M as disclosed in Table 1.  Jung “Discovery of 5-(N-hydroxycarbamimidoyl) benzofuran derivatives as novel indoleamine 2,3-dioxygenase 1 (IDO1) inhibitors” Bioorganic & Medicinal Chemistry Letters  40 (2021) 127963 discusses the compound in Table 1, “The 3-fluoro-4-chlorophenyl 25 and 3,4-dimethylphenyl 26 derivatives were confirmed to be inactive, as expected….. Unfortunately, most of these bulky groups, including alkylcarbonyl (27), N-alkylamide (28–30), alkyloxy (31), aryloxy (32), and arylalkyl (33, 34), were found to be inactive in both enzyme and cell-based assays.” (page 2 column 2 ¶ 4).

    PNG
    media_image1.png
    176
    415
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    619
    media_image2.png
    Greyscale

Jung is saying anything greater than 30M is an inactive compound.  Practically speaking any compound with an enzymatic potency of greater than 10M has no therapeutic value, although there are rare exceptions.  Paclitaxel is used to treat ovarian cancer, non–small-cell lung cancer and other cancers and is dosed at 135–175 mg/m2 by IV infusion.  For a 6ft tall person of 180 lbs this would be  ~ 275 mg to 357 mg.  	In an in vitro cytotoxic activity assay against non-small cell lung carcinoma (NCI-H460)  paclitaxel has an IC50 of 0.00014M  Assuming a similar relationship between cellular potency and in vivo potency, comparing the cellular potency of 100M to 1.4 x 10-4 M with proportionate doses, a nearly six order of magnitude greater dose would be needed such that around 300 kg would need to be administered to a patient.  
	The compounds are very homogenous, and the binding pocket of IDO1 and TDO is limited.  The claims are drawn to substituents on top of substituents and based upon molecular size considerations alone they would not function as inhibitors.  Serra explains, “[I]ntroduction of larger groups is detrimental for IDO inhibition (15-19).” The Jung paper also clearly shows that in a position analogous to the claims R1-R4 on the benzofuran in Table 2 that larger groups led to inactive compounds.
	The rejection of claims 40-45, 47-50 and new claims 58-59 and rejoined claim 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is maintained. Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.  The comments made above apply here and as pointed out in the rejection only a single compound, compound 3, showed any anti-cancer activity.  As discussed above, the kind of low enzymatic activity for additional compounds is not relevant to cancer treatment.
	The rejection of claim(s) 55 under 35 U.S.C. 102(a)(1) as being anticipated by Poreba 402290A1 is maintained. Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 55, 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the enzymes with compounds where Z is N, R1-R4 are H, halo, alkyl or substituted phenyl and R9 and R10 are H, it does not reasonably provide enablement for the full scope of the compounds inhibiting the enzyme.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The only non-variable atoms in Formula I are three carbon atoms two nitrogens and an oxygen.  This structure is insubstantial to the disclosure of the compounds in the specification.  According to the specification the compounds are inhibitors of the enzymes IDO1, IDO2 and TDO.  These proteins are enzymes involved in the catabolism of tryptophan.  The structure of the inhibitor molecule governs its ability to interact with the active site of the enzyme.  These intermolecular interactions between the inhibitor molecule and residues of the protein are highly specific and subtle and include van der Waals forces, cation-dipole interactions and hydrogen bonding.  See Peng “Important Hydrogen Bond Networks in Indoleamine 2,3- Dioxygenase 1 (IDO1) Inhibitor Design Revealed by Crystal Structures of Imidazoleisoindole Derivatives with IDO1” Journal of Medicinal Chemistry 2016, 59, 282−293, who discusses the IDO1 enzyme and the active site.  “Although various IDO1 inhibitors with diverse chemical structures have been reported, only few crystal structures of IDO1 bound to inhibitors are available in the public domain.14,15 The first is the structure of IDO1 in complex with 4-phenylimidazole (4-PI), a fragment-like ligand with weak inhibition against IDO1 (IC50 = 48 μM).16,17 As revealed by ligand-bound structures, 4-PI was found to be located in the binding site (pocket A) with its phenyl ring inserting into a lipophilic cavity and one nitrogen atom of the imidazole ring interacting with the heme iron.14 In addition to pocket A, however, the binding site could extend to the adjacent hydrophobic pocket (pocket B), consisting of Phe163, Phe226, Arg231, Leu234, and Ile354 residues, which larger ligands might target. Whereas pocket A is the major binding site involving heme-binding, pocket B could be targeted to improve the binding affinity. Recently, Tojo et al. reported two inhibitors cocrystallized with IDO1:15 (2-(5-p-tolylthiazolo[2,3- c][1,2,4]triazol-3-ylthio)-N-(benzo[d][1,3]dioxol-5-yl)- acetamide) (IC50 = 3.0 μM)10 and the imidazothiazole derivative 27 (IC50 = 1.9 μM).15 These two compounds induced a conformation change in pocket A, resulting from the movement of main chain Ala260-Ser263 and the shift of Phe226 and Arg231 and extended into the pocket B. The structural information suggests that the interactions with Phe226 and Arg231 contribute to the increased potency of these imidazothiazole derivatives to IDO1….. The IDO1/24 complex structure suggests that some functional groups of 24 would contribute to the binding of 24 to IDO1 and thus affect the inhibitory potency. For example, the imidazoleisoindole group coordinated to the heme iron and formed hydrophobic interactions with residues in pocket A, the hydroxyl group was involved in the hydrogen bond network with IDO1, and the isoindole nitrogen participated in the intramolecular hydrogen bonding to stabilize 24 and the binding to IDO1”.  The specification discloses less only a few compounds that have the property of IDO1 or TDO inhibition on pages 67-71. It is noted that the D entry is the description of an inactive compound since activity >100M is not meaningful.  For TDO inhibition only four compounds have this property.  Compounds  13, 56, 57, 59, 65, 70, 72, 75, 76-78, 81, 96 for instance were completely inactive in all assays.  Compounds 7, 14, 17-18, 28-33, 43, 51, 53, 55, 60-62, 83, 85-86, 912-92 were inactive in all measured assays.  Out of 96 compounds in the specification a full 36% had no activity at all.    The  compounds are relatively homogenous.  In addition to the isoxazolo[5,4-b]pyridine-3-amine, all of the compounds have a very limited set of substitutions and all have a 5-phenyl ring.  There is no expectation that IDO1 or TDO inhibition would occur over the full scope of claim 55. All of the compounds, have a very specific structure absent from the instant claims.  
5.	Claims 40-50, 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer with compounds where Z is N, R1-R4 are H, halo, alkyl or substituted phenyl and R9 and R10 are H, it does not reasonably provide enablement for the full scope of the compounds for treating cancer. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The claims are very broad directed to treating a long list of diseases.  The scope of the compound claim 40 is billions of compounds.  The diseases are described as cancer, an inflammatory condition, in infectious disease, a central nervous system disease or disorder, coronary heart disease, chronic renal failure, post anesthesia cognitive dysfunction, a condition or disorder related to female reproductive health, and cataracts.  The scope and evidence for treating each of these diseases is addressed below.
(B) This is a medical invention. 
(D) One of ordinary skill is a medical doctor. 
(F) (G)  The application has provided no working examples of the treatment of any disease.  The specification references a test tube assay for the inhibition of IDO1, IDO2 and TDO as discussed above.  The behavior of the compounds in both sets of assays is highly disparate with some compounds being potent while others gave no inhibition.  Compounds  13, 56, 57, 59, 65, 70, 72, 75, 76-78, 81, 96 for instance were completely inactive in all assays.  Compounds 7, 14, 17-18, 28-33, 43, 51, 53, 55, 60-62, 83, 85-86, 912-92 were inactive in all measured assays.  Out of 96 compounds in the specification a full 36% had no activity at all.   There are no models of any disease but there is a single compound example that was used in a mouse xenograft model on page 71,
Tumours were implanted subcutaneously into syngeneic C57BI/6 mice and allocated into different treatment groups when tumours had reached approximately 3x3 mm in size. Compounds were dissolved in DMSO and the dose in a volume of 50 ml was administered by daily injection either ip or sc. Tumours were measured every second day and mice were monitored until humane ethical endpoint was reached. The results of the study are shown in Figure 1 for Compound 3, using the Lewis Lung TC carcinoma line which has been transfected to produce human IDO1.” 


This appears to be a mouse xenograft model with Lewis Lung TC carcinoma cells expressing human IDO1.  With this same compound, compound 3, mice with GL261-hIDO1L tumors were also treated both with and without a checkpoint antibody.  Diseases of the instant claims will be discussed in light of the state of the art and the disclosure.
Cancer
Cancer is not a single disease. Cancer genomics has revealed that there are many more forms of cancer than is apparent by traditional classifications based on morphology and organ location. We recognize that there are more than a dozen forms of breast cancer and more than 50 forms of leukemia and lymphoma. Within each of these subtypes, there are individualized patterns of mutations (gene signatures). These often cross the boundaries of traditional classification schemes. For example, from the perspective of treatment, chronic myelogenous leukemia (CML) is more like gastrointestinal stromal tumor (GIST) sarcoma than it is like other forms of leukemia because CML and GIST share very similar molecular targets that make both susceptible to dramatic responses from the same drug (Figure 4).” [Benz “THE JEREMIAH METZGER LECTURE Cancer in the TWENTY-FIRST Century: An Inside View from an Outsider”  TRANSACTIONS OF THE AMERICAN CLINICAL AND CLIMATOLOGICAL ASSOCIATION, VOL. 128, 2017, 275-297]. The existence of a single compound for the treatment of all the claimed cancers is beyond the skill of oncologists today.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. “The failure of even cancer-targeted drugs can be explained by assuming that a single tumor can be composed of many different types of cancer cells, necessitating the determination of the diversity within a tumor and the need of different treatments. In other words, a cancerous tumor is not homogeneous. It is possible that cancerous cells continue to mutate, become more aggressive, move around, and resist therapeutic drugs. The implication is that a cancer patient may have multiple subtypes of a cancer. The initial mutation is common to all cancer cells in a tumor, but subsequently cancer diversifies.” Hayat, M.A. AUTOPHAGY CANCER, OTHER PATHOLOGIES, INFLAMMATION, IMMUNITY, INFECTION, AND AGING Volume 5 Academic Press: Sand Diego, 2015, page xxi. “[I]t has become clear both how fundamentally different most cancer is from infectious disease, and also how limited the magic bullet approach is against genetically unstable pathogenic cells. There is a scientific consensus that most cancer results from somatic cellular evolution [7- 11]. This makes cancer fundamentally different from other cellular pathogens. In most cases, it arises from endogenous parasitism by human cells (5), rather than arriving exogenously as a non-human pathogen species. Consequently, cancer cells are genetically heterogeneous but fundamentally human, as opposed to infectious cellular diseases that are homogenous and fundamentally non-human. Despite this consensus, the tendencies to think of cancer as a non-self entity, rather than as self cells behaving abnormally, and to think of cancer as a fixed entity rather than a dynamic process, continue to mislead in important ways (12). These conceptual errors encourage efforts to identify molecular targets that will characterize cancer cells in multiple patients with the same 'type' of cancer. This idea was very productive for infectious disease medicine, but has been markedly less so for cancer medicine.” [Carlo C. Maley and Mel Greaves  Frontiers in Cancer Research Springer: 2016, pages 18-19].
“Lung cancer is not a single disease but rather a collection of subtypes, each with its own molecular characteristics and mutations.” [ Dolgin “Lung Cancer Outlook” Nature | Vol 587 | 19 November 2020 S16-S17]. Lung cancers include various types, small cell, non-small cell lung cancer (NSCLC), bronchogenic carcinoma (squamous cell, undifferentiated small cell, undifferentiated large cell, adenocarcinoma), alveolar (bronchiolar) carcinoma, bronchial adenoma, chondromatous hamartoma, and mesothelioma. Treating even a single type of lung cancer is very difficult. Small-cell lung cancer (SCLC) represents about 15% of all lung cancers and is marked by an exceptionally high proliferative rate, strong predilection for early metastasis and poor prognosis. Most patients have metastatic disease at diagnosis, with only one-third having earlier-stage disease that is amenable to potentially curative multimodality therapy. Genomic profiling of SCLC reveals extensive chromosomal rearrangements and a high mutation burden, almost always including functional inactivation of the tumour suppressor genes TP53 and RB1. Analyses of both human SCLC and murine models have defined subtypes of disease based on the relative expression of dominant transcriptional regulators and have also revealed substantial intratumoural heterogeneity. Clinical progress in SCLC treatment has been notoriously slow. Jett “Treatment of Small Cell Lung Cancer Diagnosis and Management of Lung Cancer, 3rd ed: American College of Chest Physicians Evidence-Based Clinical Practice Guidelines CHEST 2013; 143(5)(Suppl):e400S–e419S “Small cell lung cancer (SCLC) is a lethal disease for which there have been only small advances in diagnosis and treatment in the past decade.” Our goal was to revise the evidence-based guidelines on staging and best available treatment options. “Chemotherapy should consist of four cycles of a platinum agent and etoposide.” Little progress has been made in SCLC since. At the effective filing date IDO inhibitors have been used as an SCLC treatment.
Based upon the foregoing, treating even a single cancer such as lung cancer is exceedingly difficult with chemotherapeutic drugs.   Only a handful of drugs are useful, platinum agents, etoposide, bevacizumab, pemetrexed or erlotinib and they do not treat all cancers.  Typically the pre-clinical approach involves cell line screening followed by xenograft models. Damia “Contemporary pre-clinical development of anticancer agents –What are the optimal preclinical models?” EUROPEAN JOURNAL OF CANCER 2009, 45,  2768-2781.  Damia outlines a strategy to identify cancer drugs in The Fig. 1 “Preclinical development steps in the evaluation of new compounds” on page 2769. The National Cancer Institute Screening program NCI60 seems to be the most widely used model for an initial screen.  Sharma “Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents” Nature Reviews Cancer April 2010, Volume 10, 241-253, also discusses various models for pre-clinical cancer screens.  Table 3 “Cell line platforms for assessing anticancer therapeutics” summarizes some approaches.  The NCI screening program is also listed here.  Ocana, A. “Preclinical development of molecular targeted agents for cancer” Nat. Rev. Clin. Oncol. 2011, 8, 200–209 also discusses such approaches and describes the situation this way: “Preclinical testing of novel drugs usually involves a panel of cancer cell lines, such as those used by the US National Cancer Institute (NCI‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development.” Ocana Pg. 201  “Although the identification of new anti-tumour agents is mainly based on in vitro methodologies, the in vivo models are absolutely required to assess the pharmacological activity of a potential new drug in animal models in which the drug undergoes distribution in both neoplastic and normal tissues, is metabolised and eliminated.”  “The preclinical experimental models that are currently used for the identification and selection of novel anticancer drugs, which were overviewed in the present paper, are far from being satisfactory in mimicking the complex biological features of human tumours.” (Damia Page 2778)  Even if there were data for cell-lines like those in NCI-60, the data are sadly non-correlative.  
The situation is so dire that the National Cancer Institute essentially abandoned the NCI-60, Ledford “US cancer institute overhauls cell lines” Nature February 25, 2016 Volume 530 page 391: “When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. “Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer,” he says. “Well, it doesn’t work that way.” Since then, breast cancer has been broken down into subcategories that are based on genetic mutations — and each category may respond differently to treatment.” The NCI is focusing its efforts on “developing hundreds of ‘patient-derived xenografts’ (PDXs) by implanting small chunks of human tumours in mice — an environment that better mimics the human body. The tumours can then be harvested and reimplanted in other mice, allowing researchers to study a given tumour in multiple animals.”  While nothing is known about the predictive value of these PDX models being developed, a retrospective National Cancer Institute Study examined 39 known cancer drugs using transplantable human tumor cell lines and compared them to phase II clinical outcomes (Johnson, et. al. “Relationships between drug activity in NCI preclinical in vitro and in vivo models and early clinical trials.” British Journal of Cancer 2001, 84, 1424–1431). The data was not predictive of activity against the same human tumors. Breast cancer cell line data (like AU565) was not predictive, see Figure 1 pg. 1427 far left column.  Neither was it predictive of tumors of different tissues, i.e. breast cancer cell line data did not lead to predictive outcomes of lung cancer, skin cancer, colon cancer, etc., see Figure 1 columns second thru sixth to the right of the far left column. “[T]he failure rate in anticancer drug development is higher than for other diseases; only about 5% of agents identified as potential anticancer compounds demonstrate sufficient clinical activity in phase III trials to eventually be licensed.” (Ocana pg. 200). This 95% failure rate is remarkable and speaks poorly of these assays.  
As aforementioned there is only an in vitro assay for the inhibition of the IDO1 and TDO proteins and performance in an assay for inhibition growth in certain cell lines implanted in mice. As shown above by reference to Johnson, such assays do not correlate with any cancer treatments.  However according to Platten, “Cancer immunotherapy by targeting IDO1/TDO and their downstream effectors” Frontiers in Immunology, January 2015, Volume 5, Article 673, The “first clinical trials with IDO1 inhibitors are underway,” [page 1] and “IDO1 is now firmly established target of drug discovery in cancer immunotherapy” [Page 2]  “Recent advances in understanding the regulation as well as the cellular and molecular targets of TRP metabolism have expanded the opportunity to interfere with this pathway well beyond inhibiting IDO. TDO is actively pursued as a target and multiple approved drugs have been shown to interfere with IDO expression in cancer.”
According to Naing “Preclinical investigations and a first-inhuman phase I trial of M4112, the first dual inhibitor of indoleamine 2,3-dioxygenase 1 and tryptophan 2,3-dioxygenase 2, in patients with advanced solid tumors” Journal for ImmunoTherapy of Cancer 2020;8:e000870, “Both IDO1 and TDO2 overexpressions are associated with poor prognosis in various human cancer types.12–16 IDO1 is often overexpressed in hematologic cancers and solid tumors,17–20 whereas TDO2 is often overexpressed in glioma, breast cancer, lung cancer, colorectal cancer, and hepatocellular carcinoma.21–26 Although both enzymes are upregulated in several tumor types, their expression is distinct and not overlapping.21–26 This suggests that a dual inhibitor of IDO1 and TDO2 could provide an enhanced therapeutic benefit to patients with cancer.”
	While cancer cell line data does not generally translate to treatment Ferreira “The Importance of Cancer Cell Lines as in vitro Models in Cancer Methylome Analysis and Anticancer Drugs Testing” Chapter 6 in Oncogenomics and Cancer Proteomics – Novel Approaches in Biomarkers Discovery and Therapeutic Targets in Cancer Intech 2013 Pages 140-166,  “The results of the research in cancer cell lines are usually extrapolated to in vivo human tumours [3] and its importance a models for drug testing and translational study have been recognized by many biomedical and pharmaceutical companies [8].  In spite of the essential role of cancer cell lines in biomedical research, there is a debate among the scientific community on the fact whether they are or not representative of the original tumour [5, 14]”.  Ferriera also states “In fact, all the experimental models for cancer research present advantages and disadvantages and none of them is completely representative of the phenotype of the tumour [2, 3]. Nevertheless, cancer cell lines are adequate models for the research of this disease.” Whether any cancer is treatable with the claimed compound will have to be determined in the clinic, however the USPTO is not the FDA.  The fact that the prior art recognizes some reasonable mechanism for the treatment of cancer through the activity applicant has shown for the compounds weighs in favor of enablement. As per MPEP 2107.03 IV “Office personnel should not impose on applicants the unnecessary burden of providing evidence from human clinical trials.” 
Since only a single compound, compound 3, has shown the activity required for treating cancers and a full 36% have no activity at all the full scope of the claims is not enabled.  See MPEP 2164.02 for guidance regarding correlation of in vitro experiments with in vivo outcomes.  One could not use the full scope of this invention that has no working examples in this unpredictable art without undue experimentation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Poreba 402290A1  Date of publication: July 7, 2014 (also published as Poreba PL220630 B1, relied upon with translation provided, cited in parent and on IDS).  Poreba discloses the compound, 3-amino-isoxazolo [5,4-b] pyridine, on page 2, “Preferably, the compound of the invention is a compound selected from the group consisting of: 3-amino-isoxazolo [5,4-b] pyridine, 3-phenyl-sulfonylaminoisoxazolo [5,4-b] pyridine and 3- (ptoluenesulfonylene) -aminoisoxazolo [5,4-b] pyridine.”  This compound is shown graphically on Page 3:

    PNG
    media_image3.png
    268
    283
    media_image3.png
    Greyscale

According to page 2, “Surprisingly, it turned out that the new derivatives have biological activity predisposing them to the treatment of bacterial infections. These derivatives may constitute a new class of active compounds against gram-negative bacteria, in particular against bacteria of the genera Pseudomonas and Escherichia coli” “A further object of the invention is the use of a compound as defined above for the production of an antibacterial preparation, in particular for controlling infections caused by the bacteria Pseudomonas aeruginosa or Escherichia coli.”
This compound was effective at killing as shown in Table 3.

    PNG
    media_image4.png
    586
    1299
    media_image4.png
    Greyscale

At least treating bacteria of the genera Pseudomonas and Escherichia coli in humans or animals is disclosed by Poreba. While claim 55 is drawn to the inhibition of TDO and/or IDO1 in the subject, this is an inherent consequence of administration to the bacteria infected patient.
Objections

10	Claim 51, 53 is objected to for depending from a rejected base claim, but would be allowable in independent format with all the limitations of the base claim and any intervening claim.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625